 



United State District Court

 

Southern District of Florida

 

 

Case No. 12-cv-81123-COHN/SELTZER

  

FRANCIS HOWARD, Individually and on Behalf

of All Others Similarly Situated,

 

 

Plaintiffs,

 

 

v.

 

 

CHANTICLEER HOLDINGS, INC., MICHAEL

D. PRUITT, ERIC S. LEDERER, MICHAEL

CARROLL, PAUL I. MOSKOWITZ, KEITH

JOHNSON, MARK HEZLETT, MERRIMAN

CAPITAL, INC., DAWSON JAMES

SECURITIES, INC., CREASON &

 

ASSOCIATES, P.L.L.C.,

 

Defendants.



________________________________________/

 



1

 

 

STIPULATION AND AGREEMENT OF SETTLEMENT

 

This Stipulation and Agreement of Settlement (the “Securities Class Action
Settlement Agreement or Settlement Agreement”) is submitted pursuant to Rule 23
of the Federal Rules of Civil Procedure in the above-titled litigation (the
“Securities Class Action”). Subject to approval of this Court, this Securities
Class Action Settlement Agreement is entered into among Lead Plaintiff Francis
Howard and plaintiff Ja’Marr Comer (collectively, the “Plaintiffs” or “Lead
Plaintiffs”), and Chanticleer Holdings, Inc. (“Chanticleer”), Michael D. Pruitt,
Eric S. Lederer, Michael Carroll, Paul I. Moskowitz, and Keith Johnson
(collectively, along with Chanticleer “the Chanticleer Defendants”) and Creason
and Associates, P.L.L.C. (“Creason”), and collectively the Chanticleer
Defendants and Creason are referred to as “the Defendants”, by and through their
respective counsel.

 

I. RECITALS

 

WHEREAS, the parties hereto state the following:

 

A. The Securities Litigation

 

On October 12, 2012, a class action complaint captioned Francis Howard
Individually and on Behalf of All Others Similarly Situated v. Chanticleer
Holdings, Inc., Michael D. Pruitt, Eric S. Lederer, Michael Carroll, Paul I.
Moskowitz, Keith Johnson, Mark Hezlett, Merriman Capital, Inc., Dawson James
Securities, Inc., Creason & Associates, P.L.L.C., Case No.
12-cv-81123-COHN/SELTZER was filed (DE 1). This complaint alleged that the
Defendants had made misrepresentations or omissions of material facts in the
Registration Statement and Prospectus filed in violation of sections 11,
12(a)(2), and 15 of the Securities Act of 1933. On January 4, 2013, the court
entered an order appointing Francis Howard as lead plaintiff and The Rosen Law
Firm as lead counsel (DE 27). An amended class action complaint was filed on
February 19, 2013 alleging further violations of those same statutory provisions
and adding Mark Hezlett as a defendant (“the Amended Class Action Complaint”)
(DE 28).1

 



 

 

1 These complaints also alleged certain violations against Dawson James
Securities, Inc. and Merriman Capital, Inc. (“the Underwriters”). However, these
claims against the Underwriters were voluntarily dismissed on May 17, 2013 (DE
47), as confirmed by a court order entered on May 22, 2014 (DE 48).  

 



2

 

 

B. Settlement Negotiations and the Reasons for the Settlement

  

On December 10, 2013, a mediation session was held in Atlanta, Georgia, presided
over by the mediator Hunter Hughes, a partner with the law firm of Rogers &
Hardin LLP. The mediation was attended by multiple parties, including respective
counsel for the Chanticleer Defendants and Creason, Plaintiffs’ counsel, and
counsel to and a representative of the insurance carrier, XL Specialty Insurance
Company (“XL”). Although substantial progress was made, due to the complexity of
the issues involved, no agreement could be reached at that time. The parties
continued to negotiate in good faith, and after further progress was made, the
parties notified the court on December 11, 2013 that they had agreed in
principle to a settlement including a total payment of $850,000, of which
$837,500 is to be paid on behalf of the Chanticleer Defendants by its carrier,
XL, and the remainder of $12,500 is to be paid by Creason (DE 57). The agreement
was subject to negotiation and preparation of definitive settlement
documentation containing other material terms. As a result of further
negotiations and drafting, a term sheet was signed by all Settling Parties on
January 8, 2014 (the “Term Sheet”) which sets forth the basis for all disputes
to be resolved, subject to final documentation of the various understandings
that had been reached.

 

Based upon (i) investigation into and evaluation of the facts and laws relating
to the Claims alleged in the Securities Class Action, including investigating
the facts and laws prior to initiating the Securities Class Action, (ii)
information obtained from the Defendants prior to the Effective Date, (iii)
investigations and legal analysis conducted during the pendency of the
Securities Class Action and (iv) sessions with the mediator, the Settling
Parties have agreed to settle the Securities Class Action and to release the
Claims pursuant to the terms of this Securities Class Action Settlement
Agreement. Lead Counsel believes that this resolution is fair, adequate,
reasonable, and in the best interests of Lead Plaintiffs and the Class.

 

II. TERMS OF THE SETTLEMENT

 

IT IS HEREBY STIPULATED AND AGREED, by and among the Lead Plaintiffs
(individually and in their representative capacity), by and through their duly
authorized counsel, and Defendants, by and through their duly authorized
counsel, that this Securities Class Action and all matters that have been, could
have been or could be raised in the Securities Class Action are hereby settled
and compromised as to Defendants and other Releasees, that this Securities Class
Action will be dismissed on the merits and with prejudice as to Defendants, and
that the Released Plaintiffs’ Claims will be released as to Defendants and all
other Releasees based upon the terms and conditions set out in this Securities
Class Action Settlement Agreement (including the Release), subject to the
Court’s approval and such approval becoming Final.

 



3

 

 

A. Definitions

 

As used in this Securities Class Action Settlement Agreement, the following
capitalized terms have the following meanings, unless a Section or Subsection of
this Securities Class Action Settlement Agreement provides otherwise:2

 

1. “Securities Class Action” means the class action styled Francis Howard
Individually and on Behalf of All Others Similarly Situated v. Chanticleer
Holdings, Inc., Michael D. Pruitt, Eric S. Lederer, Michael Carroll, Paul I.
Moskowitz, Keith Johnson, Mark Hezlett, Merriman Capital, Inc., Dawson James
Securities, Inc., Creason & Associates, P.L.L.C., Case No.
12-cv-81123-COHN/SELTZER (S.D. Fla.).

 

2. “Affiliate” or “Affiliated” means such persons or entities as are defined in
17 C.F.R. Part 210.1-02(b).

 

3. “Approval Date” means the date on which the Court enters the Order and Final
Judgment.

 

4. “Attorneys’ Fees and Expenses Application” means the application for fees and
expenses to be made by Lead Counsel pursuant to paragraph 77 below.

 

5. “Attorneys’ Fees and Expenses Award” means the fees and expenses awarded by
the Court to Lead Counsel (and any other counsel representing Lead Plaintiffs)
as provided for in Section G of this Securities Class Action Settlement
Agreement.

 

6. “Authorized Claim” means a claim for recovery from an Authorized Claimant
that has been found to be timely and valid under the terms of this Securities
Class Action Settlement Agreement.

 

7. “Authorized Claimant” means a Class Member (or the representative of such
Class Member, including, without limitation, agents, administrators, executors,
heirs, predecessors, successors, Affiliates or assigns) whose claim for recovery
has been found to be timely and valid under the terms of this Securities Class
Action Settlement Agreement.

 



 



2 Capitalized terms used in this Securities Class Action Settlement Agreement
but not defined below shall have the meanings ascribed to them in this
Securities Class Action Settlement Agreement.

 



4

 

 

8. “Bar Orders” means the Contribution Bar Order and the Complete Bar Order.

 

9. “Business Day” means a day other than a Saturday, Sunday or Legal Holiday.

 

10. “Chanticleer” means Chanticleer Holdings, Inc., and each and all of (i) its
parents, predecessors and successors, (ii) its current and former affiliates,
divisions, business units, joint ventures (regardless of percentage or
interest), subsidiaries, assigns and (iii) all other entities in which
Chanticleer has or has had a Controlling Interest or that has or has had a
Controlling Interest in Chanticleer.

 

11. “Chanticleer’s Counsel” means the law firm of Kenny Nachwalter, P.A.,
including all of their attorneys, employees and representatives.

 

12. “Claim” or “Claims” means any and all actions, causes of action,
proceedings, adjustments, executions, offsets, contracts, judgments,
obligations, suits, debts, dues, sums of money, accounts, reckonings, bonds,
bills, specialties, variances, covenants, trespasses, damages, demands (whether
written or oral), agreements, promises, liabilities, controversies, costs,
expenses, attorneys’ fees and losses of any sort whatsoever, whether in law, in
admiralty or in equity, and whether based on a United States federal, state or
foreign statutory or common-law right of action or otherwise, whether class,
representative, derivative, direct or individual in nature, foreseen or
unforeseen, matured or unmatured, known, accrued or not accrued, existing now or
to be created in the future, including Unknown Claims.

 

13. “Claim Form” means the form that Class Members must submit to the Settlement
Administrator in order to receive relief pursuant to Section H of this
Securities Class Action Settlement Agreement, which will, subject to Court
approval, be substantially in the form set out in Exhibit A.

 

14. “Class” or “Class Members” means those individuals and entities who
purchased Chanticleer securities either (i) pursuant and/or traceable to the
Registration Statement issued in connection with Chanticleer’s June 21, 2012
public offering, or (ii) on the open market between June 21, 2012 and February
19, 2013, inclusive. Excluded from the class are all named defendants and all
individuals who were officers and directors of Chanticleer or Creason on or
before February 19, 2013, members of the immediate families of each, legal
representatives, heirs, successors or assigns of each, and any entity in which
any named defendant has or had a controlling interest.

 

15. “Class Period” means the period of time between the June 21, 2012 public
offering and February 19, 2013, inclusive.

 



5

 

 

16. “Complete Bar Order” means that portion of the Order Approving Settlement,
the text of which will be substantially in the form set out in paragraphs 8 - 10
of Exhibit B, which the Settling Parties will ask the Court to enter and which
is an essential term of this Settlement.

 

17. “Contribution Bar Order” means that portion of the Order Approving
Settlement, the text of which will be substantially in the form set out in
paragraph 9 of Exhibit B, which will be entered by the Court pursuant to 15
U.S.C. § 78u-4(f)(7)(A).

 

18. “Controlling Interest” means an interest in an entity where such interest is
sufficient to allow the interest holder directly or indirectly to control the
direction of the management and policies of the entity, whether through
ownership of voting shares, by contract or otherwise.

 

19. “Court” means the United States District Court for the Southern District of
Florida which is presiding over the Securities Class Action.

 

20. “Creason” means Creason & Associates, P.L.L.C.

 

21. “Creason’s Counsel” means Sallah & Cox LLC and Hunter Taubman Weiss LLP,
including all of their respective attorneys, employee, and representatives.

 

22. “Defendants” means Chanticleer, the Individual Defendants and Creason.

 

23. “Defendants’ Counsel” means the Chanticleer Defendants’ Counsel and
Creason’s Counsel.

 

24. “Effective Date” means the date on which the Securities Class Action
Settlement Agreement has been executed by all Settling Parties.

 

25. “Escrow Account” means the interest-bearing account into which the
Settlement Payments will be paid of this Securities Class Action Settlement
Agreement, which account will be treated for tax purposes as part of a single
Qualified Settlement Fund, as defined below.

 

26. “Escrow Agent” means the Settlement Administrator, which shall act as escrow
agent for the Escrow Account.

 



6

 

 

27. “Fairness Hearing” means the hearing at or after which the Court will make a
decision (i) whether to approve the Settlement as fair, reasonable and adequate,
(ii) whether to finally certify the Settlement Class, and (iii) whether to grant
the Attorneys’ Fees and Expenses Application.

 

28. “Final” means, when used in connection with any court judgment or order,
that the judgment or order will be final:

 

a. if no appeal is taken, the date on which the time to appeal from the judgment
or order (including any potential extension of time) has expired; or

 

b. if any appeal is taken from the order and judgment, the date on which all
such appeals – including any petitions for rehearing en banc, petitions for
certiorari or any other form of review and any related appeals or petitions,
including as to any appeal bond – have been finally disposed of, such that the
time to appeal therefrom (including any potential extensions of time) has
expired, in a manner resulting in an affirmance of the relevant judgment or
order.

 

29. “Final Settlement Date” means the date on which the Order Approving
Settlement and Judgment in this Securities Class Action becomes Final.

 

30. “Individual Defendants” means Michael D. Pruitt, Eric S. Lederer, Michael
Carroll, Paul I. Moskowitz and Keith Johnson.

 

31. “Individual Defendants’ Counsel” means the law firm of Kenny Nachwalter,
P.A, including all of their respective attorneys, employee, and representatives.

 

32. “Individual Notice” or “Notice” means the notice described in Section D of
this Agreement that will be disseminated to Class Members to inform them of the
proposed Settlement, which notice shall, subject to Court approval, be
substantially in the form set out in Exhibit C to this Securities Class Action
Settlement Agreement.

 

33. “Investment Decision” means a decision regarding an investment in
Chanticleer securities, including, without limitation, a decision to hold
Chanticleer securities after purchasing or acquiring them.

 

34. The “Offering” means the public offering of Chanticleer Securities (common
stock and warrants) that occurred on or about June 21, 2012.

 

35. “Judgment” means the judgment to be entered by the Court pursuant to the
Order Approving Settlement, which shall be substantially in the form set out in
Exhibit B to this Securities Class Action Settlement Agreement.

 



7

 

 

36. “Lead Counsel” means The Rosen Law Firm, including all of its attorneys,
employees, and representatives.

 

37. “Lead Plaintiffs” or “Plaintiffs” mean Francis Howard and Ja’Marr Comer.

 

38. “Legal Holiday” means New Year’s Day, the observance of the Birthday of
Martin Luther King, Jr., Presidents’ Day, Memorial Day, Independence Day, Labor
Day, Columbus Day, Veterans Day, Thanksgiving Day, Christmas Day and any other
day designated as a federal or Florida state holiday.

 

39. “Net Cash Settlement Amount” means the Qualified Settlement Fund, less the
payments described in paragraph 82(1), (2) and (3) below that are made from the
Escrow Account.

 

40. “Nominees” means brokerage firms, banks and other institutions that hold
Chanticleer securities in street name or other similar fashion for the benefit
of other persons or entities.

 

41. “Notice and Administrative Expenses” means all expenses incurred associated
with administration and implementation of this Settlement, including the costs
associated with identifying and providing notice to class member and Settlement
Administrator’s fees and expenses; provided, however, that Notice and
Administrative Expenses shall not include the Attorneys’ Fees and Expenses
Award.

 

42. “Objection Date” means the date by which objections to the Settlement
proposed in this Securities Class Action Settlement Agreement must be filed with
the Court and served on counsel as set out in the Preliminary Approval Order.

 

43. “Order Approving Settlement” means the order to be entered by the Court
approving the Settlement and this Securities Class Action Settlement Agreement
as contemplated in Section K of this Securities Class Action Settlement
Agreement, which order shall be substantially in the form set out in Exhibit B
to this Securities Class Action Settlement Agreement.

 

44. “Plan of Allocation” means the terms and procedures for allocating the Net
Cash Settlement Amount among, and distributing the Net Cash Settlement Amount
to, Authorized Claimants, which shall, subject to Court approval, be
substantially in the form set out in the Individual Notice.

 

45. “PSLRA” means the Private Securities Litigation Reform Act of 1995, 15
U.S.C. § 78u-4, et seq.

 



8

 

 

46. “Preliminary Approval Date” means the date on which the Court enters the
Preliminary Approval Order.

 

47. “Preliminary Approval Hearing” means the hearing at or after which the Court
preliminarily approves the proposed Settlement.

 

48. “Preliminary Approval Order” means the order to be entered by the Court
concerning notice, administration and the Fairness Hearing, as contemplated in
Section J of this Securities Class Action Settlement Agreement, which order
shall be substantially in the form set out in Exhibit D to this Securities Class
Action Settlement Agreement.

 

49. “Publication Notice” means the notice described in Section D of this
Securities Class Action Settlement Agreement, which notice shall, subject to
Court approval, be substantially in the form set out in Exhibit E to this
Securities Class Action Settlement Agreement.

 

50. “Qualified Settlement Fund” means the Settlement Amount plus all interest
earned on the Settlement Amount. The Qualified Settlement Fund is a fund within
the meaning of Treasury Regulations § 1.468B-1 and Section 468B of the Internal
Revenue Code, for taxable years of the Escrow Account, beginning with the date
it is created.

 

51. “Recognized Claim” shall have the meaning attributed to it in the Plan of
Allocation.

 

52. “Release” means the release set forth in Section I of this Securities Class
Action Settlement Agreement.

 

53. “Released Defendants’ Claims” means each and every Claim that has been,
could have been, or could be asserted in the Securities Class Action or in any
other proceeding by any Releasee, including any Defendant, or the successors and
assigns of any Releasee, against any Lead Plaintiff, any other Class Member, any
other Releasee, or their attorneys (including Lead Counsel), including any
consultants, experts or other professionals retained by Lead Counsel during the
course of this litigation, that arises out of or relates in any way to the
institution, prosecution, investigation, defense or settlement of the Securities
Class Action, including any or all of the acts, failures to act, omissions,
misrepresentations, facts, events, matters, transactions, occurrences, or oral
or written statements or representations of Releasees; provided, however, the
foregoing shall not include any Claims to enforce this Securities Class Action
Settlement Agreement or any other documents executed in connection with this
Securities Class Action Settlement; provided further that Released Defendants
Claims shall not include any release or bar order by or from any of the
Chanticleer Defendants of any claims against Mark Hezlett or against one or more
of the Underwriters, all of which claims are expressly preserved and not
released or barred notwithstanding any other provisions of this Securities Class
Action Settlement Agreement.

 



9

 

 

54. “Released Plaintiffs’ Claims” means any and all claims, debts, demands,
actions, causes of action, specialties, covenants, contracts, variances,
damages, executions, rights, suits, sums, accounts, reckonings, presentments,
extents and any other liabilities, fixed or contingent, matured or not matured,
of or by the Class, or any member or representative of the Class, as against the
Releasees, including both known claims and Unknown Claims, whether class,
representative, derivative, direct or individual in nature, that were asserted,
could have been asserted, could in the future be asserted, or are related to the
claims that were, could have been, or could in the future be asserted, in the
Securities Class Action or in any other action or proceeding, or otherwise, by
the Class, or by any member or representative of the Class (including, without
limitation, any claims for alleged violations of federal or state statutory or
common law, or any other law, and for damages, interest, attorneys’ fees, expert
or consulting fees, and any other costs, expense, or liability whatsoever),
arising from or relating to the Offering or to the purchase or acquisition of
securities of Chanticleer either (i) pursuant and/or traceable to the
Registration Statement issued in connection with Chanticleer’s June 21, 2012
public offering, or (ii) on the open market between June 21, 2012 and February
19, 2013, inclusive; provided, however, that the term “Released Plaintiffs’
Claims” does not include any claims to enforce this Securities Class Action
Settlement Agreement or any other documents executed in connection with this
Securities Class Action Settlement.

 

55. “Releasee” means each and every one of, and “Releasees” means all of, (i)
Chanticleer, (ii) the Individual Defendants, (iii) Creason, (iv) their past or
present affiliates, subsidiaries, parents, officers, directors, employees,
officials, members, partners, principals, agents, representatives, attorneys
(including any and all in-house and outside counsel including, without
limitation, Defendants’ Counsel), advisors, investment advisors, administrators,
auditors (including any and all internal and external auditors), accountants,
actuaries, consultants, fiduciaries, representatives, service providers,
successors or predecessors, trustees, the underwriters, insurance carriers,
reinsurers, estates, heirs, executors, beneficiaries, trusts, assigns of any or
all of (i), (ii) and (iii) named above, and any person or entity in which any of
the above has a Controlling Interest.

 

56. “Releasor” means each and every one of, and “Releasors” means all of, Lead
Plaintiffs and all other Class Members, including their respective past or
present parents, predecessors, successors, current and former Affiliates,
divisions, business units, joint ventures, subsidiaries, assigns, any entities
in which any Releasor has or had a Controlling Interest or that has or had a
Controlling Interest in him, her or it, and any other person or entity
(including any governmental entity) claiming by or through, on behalf of, for
the benefit of, as representative of Lead Plaintiffs or any other Class Member
or derivatively, further including the respective past and present officers,
directors, employees, officials, members, partners, principals, agents,
representatives, attorneys (including any and all in-house and outside counsel),
advisors, administrators, auditors (including any and all internal and external
auditors), accountants, actuaries, consultants, fiduciaries, representatives,
service providers, successors-in-interest, trustees and insurance carriers,
reinsurers, estates, heirs, executors, beneficiaries, trusts, trustees and
assigns of any or all of the above persons or entities.

 



10

 

 

57. “Settlement” means the settlement terms, conditions and other provisions
that are memorialized in this Securities Class Action Settlement Agreement.

 

58. “Settlement Administrator” means Strategic Claims Services.

 

59. “Securities Class Action Settlement Agreement” means this Stipulation of
Settlement and its Exhibits attached hereto, including any subsequent written
amendments to the Stipulation of Settlement and/or to its Exhibits.

 

60. “Settling Parties” means all parties to this Securities Class Action
Settlement Agreement.

 

61. “Settlement Payments” means those cash payments to be made into the Escrow
Account as part of the consideration for Settlement.

 

62. “Settlement Amount” means the sum in the amount of $850,000 in cash.

 

63. “Termination Date” means that date on which any of the Settling Parties
provides notice that he, she or it is exercising a right to terminate this
Securities Class Action Settlement Agreement under Section M of this Securities
Class Action Settlement Agreement.

 

64. “Unknown Claim” means any and all (i) Released Class Members’ Claims that
any Releasor does not know or suspect exists with respect to one or more
Releasees at the time of the release of the Releasees, or (ii) Released
Defendants’ Claims that any Releasee does not know or suspect exists with
respect to one or more Releasors at the time of the release of the Releasors,
which, if known by such Releasee or Releasor (as the case may be) might have
affected his, her or its decision(s) concerning this Securities Class Action
Settlement Agreement. As to all Claims released in this Securities Class Action
Settlement Agreement, each of the Lead Plaintiffs, Chanticleer, Individual
Defendants and Creason expressly waives, and each Class Member shall be deemed
to have waived, and by operation of the Order Approving Settlement and Judgment
shall have expressly waived, any and all provisions, rights and benefits
conferred by any law of any state or territory of the United States or of any
other country, or any principle of federal or common law, that is similar,
comparable or equivalent to California Civil Code Section 1542, which provides:

 



11

 

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

Lead Plaintiffs, Chanticleer, Individual Defendants and Creason acknowledge, and
all other Class Members by operation of law shall be deemed to have
acknowledged, that the inclusion of Unknown Claims in the Claims released
pursuant to the Securities Class Action Settlement Agreement was separately
bargained for and is a key element of this Securities Class Action Settlement
Agreement.

 

65. “XL” means XL Specialty Insurance Company.

 

B. Second Amended Complaint and Class Certification

 

66. For purposes of this Settlement only, and subject to approval of the Court
in accordance with Rule 23(e) of the Federal Rules of Civil Procedure, the
Settling Parties stipulate to the acceptance of the Second Amended Class Action
Complaint as the operative complaint in this Securities Class Action, which
amendment shall be limited to the sole purpose of adding Ja’Marr Comer as a
named Plaintiff. Further, for purposes of this Settlement only, the Settling
Parties stipulate to the certification of the Class, as defined herein, and the
appointment of Francis Howard and Ja’Marr Comer as Class Representatives.

 

C. Settlement Consideration

 

67. In consideration of the Settlement of Claims asserted in this Securities
Class Action, and subject to the terms and conditions of the Securities Class
Action Settlement Agreement, the following Settlement Payments shall be made
into the Escrow Account within fifteen (15) Business Days following the date of
entry of the Preliminary Approval Order and delivery of adequate payment
instructions, (1) XL, on behalf of the Chanticleer Defendants shall pay
$837,500, and (2) Creason shall pay $12,500.

 

68. The Escrow Account shall be an interest bearing account selected by the
Escrow Agent held for the benefit of Lead Plaintiffs and the Class until such
time as the Settlement becomes Final. If the settlement is approved, and such
approval becomes Final on the Final Settlement Date, the Escrow Agent, in
cooperation with the Settlement Administrator, shall distribute the settlement
payments in accordance with the provisions of Section H below. In the event the
Settlement is terminated, all money in the Escrow Account shall be returned pro
rata to XL and Creason the portion due to each consistent with the amounts paid
pursuant to Paragraph 67 above, less any amounts incurred as Notice and
Administrative Expenses and/or taxes, up to the $50,000, initially allocated
from the Qualified Settlement Fund for Notice and Administrative Expenses.

 



12

 

 

69. The Escrow Agent shall not be responsible for the payment of any sums due to
Authorized Claimants or other persons except to the extent of maintaining
account of and appropriately paying sums as required by this Agreement, but only
to the limited extent that such sums have been delivered into the Escrow Account
as required by this Agreement.

 

D. Notice to Class Members and Other Communications

 

70. Subject to the requirements of the Preliminary Approval Order, Lead Counsel
shall cause the Individual Notice and the Claim Form, substantially in the forms
annexed hereto as Exhibits A and C, respectively, to be mailed, by first class
mail, postage prepaid, 16 Business Days after entry of the Preliminary Approval
Order, to Class Members at the address of each such person as set forth in the
records of Chanticleer or its transfer agent, or who otherwise can be identified
through reasonable effort. The parties shall cooperate in the administration of
the Settlement to the extent reasonably necessary to effectuate its terms, and
Chanticleer shall use reasonable efforts to cause or arrange for Chanticleer’s
transfer agent to provide to the Settlement Administrator, no later than fifteen
(15) Business Days after entry of the Preliminary Approval Order, records
concerning the identity of potential Class Members and their transactions
(consisting of shareholder names and addresses). Lead Counsel shall, at least
thirty-five (35) days before the Fairness Hearing, file with the Court proof of
mailing of the Individual Notice and Claim Form.

 

71. Within sixteen (16) Business Days after entry of the Preliminary Approval
Order, (i) Lead Counsel shall cause the Publication Notice, substantially in the
form annexed hereto as Exhibit E, to be published over GlobeNewswire. A copy of
the Publication Notice, substantially in the form as set out in Exhibit E, shall
be submitted to the Court for approval at the time the Settling Parties submit
this Securities Class Action Settlement Agreement to the Court for Preliminary
Approval. Lead Counsel shall, at least thirty five (35) days before the Fairness
Hearing, file with the court proof of such publication.

 

72. The parties to this Securities Class Action Settlement Agreement expressly
reserve the right to communicate with and respond to inquiries by shareholders.
The parties shall not disparage this Settlement, Lead Plaintiffs, Lead Counsel,
the Chanticleer Defendants, Chanticleer’s Counsel, Creason or Creason’s Counsel
in connection with any communications with Class Members in this regard, nor
shall any of the parties urge Class Members to exclude themselves from this
Settlement.

 



13

 

 

73. Any party to the Settlement or its counsel wishing to issue a press release
or other public statement about the Settlement that is not expressly set forth
herein, shall provide counsel for all other parties to the Settlement a
reasonable opportunity to review and comment upon the press release or public
statement. The parties to the Settlement shall cooperate to ensure than any
media statements regarding the settlement are balanced, fair, accurate and
non-disparaging, and shall not urge Class Members to exclude themselves from
this Settlement.

 

E. Notice and Administrative Expenses

 

74. Upon entry of the Preliminary Approval Order, Notice and Administrative
Expense, shall be paid out of the Qualified Settlement Fund. Lead Counsel may
draw upon the Qualified Settlement Fund for Notice and Administrative Expenses
without further order of the Court, provided, however, that prior to the
Settlement being Final, no more than fifty thousand dollars ($50,000) may be
paid for such Notice and Administration Expenses without further order of the
Court. All such Notice and Administrative Expenses shall be paid from the
Qualified Settlement Fund.

 

F. Objections by Class Members

 

75. Any Class Member who wishes to object to the fairness, reasonableness or
adequacy of this Agreement, to any term(s) of this Agreement or to the proposed
Attorneys’ Fees and Expenses Award may do so no later than twenty-one (21) days
before the date on which the Fairness Hearing is set, and subject to the
requirements set out in the Preliminary Approval Order.

 

76. Objectors’ attorneys must file notice(s) of appearance.

 

G. Attorneys’ Fees and Expenses and Class Action Plaintiffs Incentive Awards

 

77. Lead Counsel shall file and serve the Attorneys’ Fees and Expenses
Application not later than thirty five (35) days prior to the Fairness Hearing.
Defendants will not object to Lead Plaintiffs’ request for the Attorneys’ Fees
and Expenses Award to be drawn from the Qualified Settlement Fund in an
aggregate amount not to exceed one-third of the Qualified Settlement Fund set
out in Paragraph 67 above.

 



14

 

 

78. Any Attorneys’ Fees and Expenses Award will be subject to approval by the
Court.

 

79. The Attorneys’ Fees and Expenses Award awarded by the Court shall be paid to
Lead Counsel (as designated by the Court) from the Escrow Account established
pursuant to Section C above within five (5) Business Days from the Final
Settlement Date.

 

H. Administration of Settlement

  

80. The Settlement Administrator shall be appointed by Lead Counsel subject to
the approval of the other parties to the Securities Class Action Settlement
Agreement, which approval shall not be unreasonably withheld.

 

81. The Settlement Administrator shall administer the process of receiving,
reviewing and approving or denying claims under Lead Counsel’s supervision and
subject to the jurisdiction of the Court. With the sole exception of XL’s
obligation on behalf of the Chanticleer Defendants and Creason’s obligation to
pay the Settlement Amount into the Escrow Account, the Defendants shall have no
responsibility for the administration of the Settlement and shall have no
liability to the Class Members or Lead Counsel in connection with this
administration. Lead Counsel shall designate a contact person at the Settlement
Administrator to whom Defendants may refer all inquiries they receive from
potential claimants.

 

82. The Qualified Settlement Fund shall be applied as follows:

 

(1) to pay counsel’s attorneys’ fees and expenses with interest thereon and the
expenses of Plaintiffs (the “the Attorneys’ Fees and Expenses Award”), if and to
the extent allowed by the Court;

 

(2) to the extent not already paid, to pay without prior order of the Court,
Notice and Administrative Expenses;

 

(3) to pay the taxes and tax expenses; and

 

(4) to distribute the balance of the Settlement Fund to Authorized Claimants as
allowed by this Agreement, the Plan of Allocation, or order of the Court.

 

83. The Plan of Allocation proposed in the Notice is not a necessary term of
this Securities Class Action Settlement Agreement, and it is not a condition of
this Securities Class Action Settlement Agreement that any particular Plan of
Allocation be approved. Any change in the allocation in the Plan of Allocation
order by the Court shall not affect the validity of this Settlement.

 



15

 

 

84. Each Authorized Claimant shall be allocated a pro rata share of the Net Cash
Settlement Amount based on his, her or its loss amount compared to the total
loss amounts of all Authorized Claimants in accordance with the Plan of
Allocation. This is not a claims-made settlement. The Defendants shall not be
entitled to get back any of the Settlement consideration once the settlement is
Final.

 

85. Any Class Member who does not submit a valid Claim Form will not be entitled
to receive any distribution from the Net Cash Settlement Amount, but will
otherwise be bound by all of the terms of this Securities Class Action
Settlement Agreement and the Settlement, including the terms of the Final
Judgment to be entered in the Securities Class Action and the Releases provided
for herein, and will be barred and enjoined from bringing any action against the
Releasees concerning the Released Claims.

 

86. Lead Counsel shall be responsible for supervising the administration of the
Settlement and disbursement of the Net Cash Settlement Amount in cooperation
with the Settlement Administrator. The Defendants shall have no liability,
obligation or responsibility for the administration of the Settlement or
disbursement of the Net Cash Settlement Amount. The Defendants shall not be
permitted to review, contest or object to any Claim Form or any decision of the
Settlement Administrator or Lead Counsel with respect to accepting or rejecting
any Claim Form or Claim for payment by a Class Member. Lead Counsel shall have
the right, but not the obligation, to waive what they deem to be formal or
technical defects in any Claim Forms submitted in the interests of achieving
substantial justice.

 

87. No Class Member shall have any claim against Lead Plaintiffs, Lead Counsel,
Defendants, Defendants’ Counsel, any insurers, including XL or the Settlement
Administrator based on, or in any way relating to, the distributions from the
Net Settlement Fund that have been made substantially in accordance with this
Agreement and any applicable orders of the Court.

 

88. For purposes of determining the extent, if any, to which a Class Member
shall be entitled to be treated as an Authorized Claimant, the following
conditions shall apply:

 

a. Each Class Member shall be required to submit a Claim Form substantially in
the form attached hereto as Exhibit A, supported by such documents as are
designated therein, or such other documents or proof as the Settlement
Administrator or Lead Counsel, in their discretion, may deem acceptable.

 



16

 

 

b. All Claim Forms must be submitted by the date set by the Court in the
Preliminary Approval Order and specified in the Notice, unless such deadline is
extended by Order of the Court. Any Class Member who fails to submit a Claim
Form by such date shall be forever barred from receiving any distribution from
the Net Cash Settlement Amount or payment pursuant to this Securities Class
Action Settlement Agreement (unless, by Order of the Court, late-filed Claim
Forms are accepted), but shall in all other respects be bound by all of the
terms of this Securities Class Action Settlement Agreement and the Settlement
including the terms of the Final Judgment and the Releases provided for herein,
and will be barred and enjoined from bringing any action against the Releasees
concerning the Released Plaintiffs’ Claims. A Claim Form shall be deemed to be
submitted when posted, if received with a postmark indicated on the envelope and
if mailed by first-class mail and addressed in accordance with the instructions
thereon.

 

c. Each Claim Form shall be submitted to and reviewed by the Settlement
Administrator, under the supervision of Lead Counsel, who shall determine in
accordance with this Securities Class Action Settlement Agreement, the extent,
if any, to which each Claim shall be allowed, subject to review by the Court
pursuant to subparagraph (e) below.

 

d. Claim Forms that do not meet the submission requirements may be rejected.
Prior to rejecting a Claim in whole or in part, the Settlement Administrator
shall communicate with the Claimant in writing, to give the Claimant the chance
to remedy any curable deficiencies in the Claim Form submitted. The Settlement
Administrator, under the supervision of Lead Counsel, shall notify, in a timely
fashion and in writing, all Claimants whose Claim they propose to reject in
whole or in part, setting forth the reasons therefore, and shall indicate in
such notice that the Claimant whose claim is to be rejected has the right to a
review by the Court if the Claimant so desires and complies with the
requirements of subparagraph (e) below.

 

e. If any Claimant whose claim has been rejected in whole or in part desires to
contest such rejection, the Claimant must, within twenty (20) days after the
date of mailing of the rejection notice required in subparagraph (d) above,
serve upon the Settlement Administrator a notice and statement of reasons
indicating the Claimant’s grounds for contesting the rejection along with any
supporting documentation, and requesting a review thereof by the Court. If a
dispute concerning a Claim cannot be otherwise resolved, Lead Counsel shall
thereafter present the request for review to the Court.

 

f. The administrative determinations of the Settlement Administrator in
accepting and rejecting Claims shall be presented to the Court, on notice to
Defendants’ Counsel, for approval by the Court.

 



17

 

 

89. Each Claimant shall be deemed to have submitted to the exclusive
jurisdiction of the Court with respect to the Claimant’s Claim, and the Claim
will be subject to investigation and discovery under the Federal Rules of Civil
Procedure, provided, however that such investigation and discovery shall be
limited to that Claimant’s status as a Class Member and the validity and amount
of the Claimant’s Claim. No discovery shall be allowed on the merits of the
Securities Class Action or Settlement in connection with the processing of Claim
Forms.

 

90. Lead Counsel will apply to the Court, on notice of Defendants’ Counsel, for
a Class Distribution Order (a) approving the Settlement Administrator’s
administrative determinations concerning the acceptance and rejection of the
Claims submitted, (b) approving additional payment (not expressly provided
herein) of any administration fees and expenses associated with the
administration of the Settlement from the Escrow Account, and (c) if the Final
Settlement Date has occurred, directing payment of the Net Cash Settlement
Amount to the Authorized Claimants.

 

91. The Net Cash Settlement Amount shall be distributed to Authorized Claimants
substantially in accordance with the Plan of Allocation set forth in the
Individual Notice and approved by the Court. Any such Plan of Allocation is not
a part of this Stipulation. No funds from the Net Cash Settlement Amount shall
be distributed to Authorized Claimants until the Final Settlement Date. If there
is any balance remaining in the Net Cash Settlement Amount after six (6) months
from the date of distribution of the Net Cash Settlement Amount (whether by
reason of tax refunds, uncashed checks or otherwise), Lead Counsel shall, if
feasible, reallocate such balance among Authorized Claimants in an equitable and
economic fashion. Thereafter, any balance which still remains in the Net Cash
Settlement Amount shall be donated to one or more secular §501(c)(3)
organization(s) selected by Lead Counsel, in consultation with Chanticleer’s
Counsel.

 

92. Payment pursuant to the Class Distribution Order shall be final and
conclusive against all Class Members. All Class Members whose claims are not
approved by the Court shall be barred from participating in distributions from
the Net Cash Settlement Amount, but otherwise shall be bound by all of the terms
of this Securities Class Action Settlement Agreement and the Settlement,
including the terms of the Final Judgment to be entered in the Securities Class
Action and the releases provided for herein, and will be barred and enjoined
from bringing any action against any and all of the Releasees concerning any and
all of the Released Plaintiffs’ Claims.

 



18

 

 

93. All proceedings with respect to the administration, processing and
determination of Claims and the determination of all controversies relating
thereto, including disputed questions of law and fact with respect to the
validity of Claims, shall be subject to the exclusive jurisdiction of the Court
presiding over the Securities Class Action.

 

94. The Settlement Administrator is to be charged with, among other things,
distribution of the individual notice, publication of the publication notice,
posting documents relevant to the Settlement on its website, providing a
toll-free number to handle shareholder calls, receipt of requests for exclusion
and, in cooperation with Lead Counsel, distribution of settlement relief to
class members in the Settlement.

 

I. Releases and Waivers

 

95. Pursuant to the Final Order and the Judgment, without further action by
anyone, and whether or not a Claim Form has been executed and/or delivered by or
on behalf of any such Class Member, on and after the Final Settlement Date, Lead
Plaintiffs and all other Class Members, on behalf of themselves and all other
Releasors, for good and sufficient consideration, and all Releasors shall be
deemed to have, and by operation of law and of the Order Approving Settlement
and the Judgment shall have, fully, finally, and forever released, relinquished,
settled, and discharged:

 

a. all Released Plaintiffs’ Claims against each and every one of the Releasees,
including Defendants’ Counsel; and

 

b. all Claims, damages, and liabilities as to each and every one of the
Releasees to the extent that any such Claims, damages or liability relate in any
way to any or all acts, omissions, nondisclosures, facts, matters, transactions,
occurrences, or oral or written statements or representations in connection
with, or directly or indirectly relating to, (i) the prosecution, defense, or
settlement of the Securities Class Action, (ii) the Securities Class Action
Settlement Agreement, (iii) the Settlement terms and their implementation,
(iv) the provision of notice in connection with the proposed Settlement, and/or
(v) the resolution of any Claim Forms filed in connection with the Settlement;
and

 



19

 

 

c. all Claims against any of the Releasees for attorneys’ fees, costs, or
disbursements incurred by Lead Plaintiffs’ counsel (including Lead Counsel) or
any other counsel representing Lead Plaintiff or any other Class Member in
connection with or related in any manner to the Securities Class Action, the
settlement of the Securities Class Action, or the administration of the
Securities Class Action and/or its settlement, except to the extent otherwise
specified in the Securities Class Action Settlement Agreement.

 

96. Pursuant to the Order Approving Settlement and the Judgment, without further
action by anyone, on and after the Final Settlement Date, each and all
Releasees, for good and sufficient consideration, the receipt and adequacy of
which are hereby acknowledged, shall be deemed to have, and by operation of law
and of the Final Order and the Judgment shall have, fully, finally, and forever
released, relinquished, settled and discharged:

 

a. Each and all Releasors, including Lead Counsel, from any and all Released
Defendants’ Claims, except to the extent otherwise specified in this Securities
Class Action Settlement Agreement; and

 

b. Each and all other Releasees from any and all Claims relating to or arising
from the Securities Class Action, Released Plaintiffs’ Claims or Released
Defendants’ Claims, except to the extent otherwise specified in this Securities
Class Action Settlement Agreement; provided, however that Chanticleer and the
Individual Defendants do not release nor are they barred from asserting any
Claims they have or may have (i) relating to their insurance or reinsurance
policies except to the extent that Chanticleer and/or the Individual Defendants
have otherwise agreed, (ii) against Mark Hezlett, or (iii) arising from any
other written agreement between Chanticleer any of the other Individual
Defendants, or (iv) against one or more of the Underwriters.

 

97. Pursuant to the Order Approving Settlement and the Judgment, without further
action by anyone, on and after the Final Settlement Date, Lead Counsel, on
behalf of themselves, their heirs, executors, administrators, predecessors,
successors, Affiliates, assigns and any person or entity claiming by or through
any of them, for good and sufficient consideration, the receipt and adequacy of
which are hereby acknowledged, shall be deemed to have, and by operation of law
and of the Final Order and the Judgment shall have, fully, finally, and forever
released, relinquished, settled and discharged Defendants’ Counsel and all other
Releasees from any and all Claims that relate in any way to any and all acts
directly or indirectly relating to the prosecution, defense, or settlement of
the Securities Class Action or to the Securities Class Action Settlement
Agreement, except to the extent otherwise specified in the Securities Class
Action Settlement Agreement.

 



20

 

 

98. Nothing in the Order Approving Settlement or the Judgment shall bar any
action or Claim by the Settling Parties or their counsel to enforce the terms of
the Securities Class Action Settlement Agreement or the Order Approving
Settlement or the Judgment.

 

99. The releases and waivers contained in this Section were separately bargained
for and are essential elements of the Securities Class Action Settlement
Agreement.

 

J. Preliminary Approval Hearing and Preliminary Approval Order

 

100. Within twenty (20) Business Days following the execution of this Securities
Class Action Settlement Agreement, Lead Plaintiffs shall file a motion for
Preliminary Approval of the Securities Class Action Settlement Agreement, which
motion Defendants shall not oppose if consistent with the terms of the
Settlement. Such motion shall request that the court enter the Preliminary
Approval Order substantially in the form attached as Exhibit “D”.

 

K. Fairness Hearing, Order Approving Settlement and Judgment and Dismissal

  

101. The Settling Parties shall request that the Court schedule a Fairness
Hearing at which to consider whether to (i) to approve this Agreement as fair,
reasonable and adequate and in the best interest of the Class, (ii) finally
certify the Settlement Class, and (iii) approve Lead Counsel’s request for an
Attorneys’ Fees and Expenses Award.

 

102. If the Court approves the Agreement, the Settling Parties shall jointly ask
the Court to enter an Order and Final Judgment substantially in the form
attached as Exhibit B. This Order and Final Judgment shall provide for the
dismissal with prejudice the Securities Class Action.

 

103. The parties to the Settlement shall request that the Court retain exclusive
continuing jurisdiction over the Securities Class Action and the Securities
Class Action Settlement Agreement.

  

L. No Admissions

 

104. This Securities Class Action Settlement Agreement, whether or not
consummated, and any proceedings taken pursuant to it:

 



21

 

 

a. shall not be offered or received against the Defendants as evidence of, or
construed as or deemed to be evidence of, any presumption, concession or
admission by any of the Defendants with respect to the truth of any fact alleged
by Plaintiffs or the validity of any claim that had been or could have been
asserted against the Defendants in the Securities Class Action or in any
litigation, or of any liability, negligence, fault or wrongdoing of the
Defendants;

 

b. shall not be offered or received against the Defendants as evidence of a
presumption, concession or admission of any fault, misrepresentation or omission
with respect to any statement or written document approved or made by any
Defendant, or against the Lead Plaintiffs or any other Class Members as evidence
of any infirmity on the claims of the Lead Plaintiffs or the other Class
Members;

 

c. shall not be offered or received against the Defendants as evidence of a
presumption, concession or admission with respect to any liability, negligence,
fault or wrongdoing, or in any way referred to for any other reason as against
any of the parties to this Stipulation, in any other civil, criminal or
administrative action or proceeding, other than such proceedings as may be
necessary to effectuate the provisions of this Securities Class Action
Settlement Agreement; provided, however, that if this Securities Class Action
Settlement Agreement is approved by the Court, Defendants may refer to it to
effectuate the liability protection granted them hereunder;

 

d. shall not be construed against Defendants, Lead Plaintiffs or any other Class
Members as an admission or concession that the consideration to be given
hereunder represents the amount which could be or would have been recovered
after trial;

 

e. shall not be construed as or received in evidence as an admission, concession
or presumption against Lead Plaintiffs or other Class Members or any of them
that any of their claims are without merit or that damages recoverable under the
Complaint would not have exceeded the Settlement amounts; and/or

 

f. shall not be construed as or received in evidence as an admission, concession
or presumption that class certification is appropriate in this Securities Class
Action other than for settlement purposes.

 



22

 

 

M. Modification or Termination of this Securities Class Action Settlement
Agreement

 

105. The terms and provisions of this Securities Class Action Settlement
Agreement may not be altered, amended or modified except in writing signed by
all Settling Parties.

 

106. Any Settling Party shall have the right to terminate the Settlement if the
Court does not approve the Securities Class Action Settlement Agreement, or if
the Court (or any appellate court) modifies the Settlement Agreement in any way
that a Settling Party to the Settlement in good faith determines is material.

 

107. Lead Plaintiffs may not terminate the Settlement based on the Attorneys’
Fees and Expenses Award..

 

108. Each Defendant in the Securities Class Action shall have the option (but
not the obligation) to terminate the Settlement if valid exclusion requests are
received from eligible Class Members as provided for by separate agreement as
specified in Paragraph II.X of the Term Sheet, not to be filed with the Court
unless necessary to establish that such option to terminate has been triggered;
provided, however, that exercise of this termination option must be made no
later than seven (7) days before the date on which the Fairness Hearing is
scheduled. Lead Counsel shall have the right to contact those parties that have
filed requests for exclusion in an effort to have such parties withdraw their
request for exclusion.

 

109. If the Settlement is terminated or does not become Final, all Settling
Parties shall be returned to the same positions as before the execution of the
Securities Class Action Settlement Agreement except with respect to amounts paid
or due in connection with providing notice or to the Settlement Administrator,
which amounts shall be paid as provided in this Securities Class Action
Settlement Agreement.

 

110. If XL (solely on behalf of the Chanticleer Defendants), and/or Creason
(solely on behalf of Creason) fail to pay their respective share of the
Settlement Amount pursuant to this Agreement, then Lead Plaintiffs may elect at
any time prior to the Court’s entering the Final Judgment: (a) to terminate the
Settlement as to the non-paying party (the Chanticleer Defendants and/or
Creason) by providing written notice to Defendants’ Counsel; or (b) seek to
enforce the terms of this Agreement against the defaulting party (Chanticleer
and/or Creason, but not including the Individual Defendants) and seek a judgment
against the non-paying party (Chanticleer and/or Creason, but not including the
Individual Defendants) for their unpaid amounts as provided for in Paragraph 67
above. The Settling Parties agree that to the extent Plaintiffs seek entry of
judgment for unpaid amounts against a non-paying party (Chanticleer and/or
Creason, but not including the Individual Defendants), the motion and/or
application shall be briefed on an expedited basis. Defendants may not terminate
the Settlement if the Settlement Amount is not timely and completely made.

 



23

 

 

N. Tax Treatement

 

111. The Settling Patties agree that the Qualified Settlement Fund is "a
qualified settlement fund" within the meaning of Treasury Regulation § 1.468B-l
and Section 468B of the Internal Revenue Code, as amended, for the taxable years
of the Qualified Settlement Fund, beginning with the date it is created. The
Settlement Administrator shall promptly upon execution of this Securities Class
Action Settlement Agreement apply for and obtain a tax identification number for
the Qualified Settlement Fund and shall provide it to all parties. In addition,
the Settlement Administrator and, as required, Lead Counsel, shall jointly and
timely make such elections as are necessary or advisable to carry out the
provisions of this paragraph, including the "relation-back election" (as defined
in Treas. Reg.§ 1.468B-1G)(2)) to the earliest permitted date. Such elections
shall be made in compliance with the procedures and requirements contained in
such regulations. It shall be the responsibility of Settlement Administrator to
timely and properly prepare, and deliver the necessary documentation for
signature by all necessary parties, and thereafter to cause the appropriate
filing to occur.

 

112. For purposes of Section 468B of the Internal Revenue Code, as amended, and
the regulations promulgated thereunder, the "administrator" shall be the
Settlement Administrator, who shall timely and properly file all tax returns
necessary or advisable with respect to the Qualified Settlement Fund, and make
all required tax payments, including deposits of estimated tax payments in
accordance with Treas. Reg. § 1.468B-2(k). Such returns (as well as the election
described in Paragraph 111) shall be consistent with this paragraph and reflect
that all taxes (including any interest or penalties) on the income earned by the
Qualified Settlement Fund shall be paid out of the Qualified Settlement Fund as
provided in Paragraph 111.

 

113. All taxes and tax expenses shall be paid out of the Qualified Settlement
Fund without prior approval of the Court, because they are Notice and
Administrative Expenses. The Escrow Agent shall be obligated (notwithstanding
anything herein to the contrary) to withhold from distribution to Class Members
any funds necessary to pay such amounts including the establishment of adequate
reserves for any fees, taxes and tax expenses (as well as any amounts that may
be required to be withheld under Treas. Reg. § 1468B-2(1)(2)). The Settling
Parties hereto agree to cooperate with the Escrow Agent, each other, and their
tax attorneys and accountants to the extent reasonably necessary to carry out
the provisions of this paragraph.

 



24

 

 

114. Defendants shall have no liability for or obligations with regard to taxes
and tax expenses. The Qualified Settlement Fund shall indemnify and hold each of
Defendants and Defendants' Counsel, and each of their Released Parties harmless
for any taxes and tax expenses (including, without limitation, taxes payable by
reason of such indemnification).

 

115. Lead Plaintiffs and Lead Counsel shall have no liability for or obligations
with regard to taxes and tax expenses. The Qualified Settlement Fund shall
indemnify and hold each of Lead Plaintiffs and Lead Counsel, and each of their
Released Parties harmless for any taxes and tax expenses (including, without
limitation, taxes payable by reason of such indemnification).

 

O. Miscellaneous Provisions

 

116. Within twenty (20) days of the Final Settlement Date, anyone who received
production of documents from another party shall either destroy all such
production in all forms received, or return such production in all forms
received to the producing party.

 

117. All of the exhibits attached hereto are hereby incorporated by reference as
though fully set forth herein.

 

118. The parties to this Securities Class Action Settlement Agreement intend the
Settlement to be a final and complete resolution of all disputes asserted or
which could be asserted by the Lead Plaintiffs, any other Class Members and
their attorneys against the Releasees with respect to the Claims. Accordingly,
Lead Plaintiffs and Defendants agree not to assert in any forum that the
Securities Class Action was brought by plaintiffs or defended by Defendants in
bad faith or without a reasonable basis. The Parties hereto shall assert no
claims of any violation of Rule 11 of the Federal Rules of Civil Procedure
relating to the prosecution, defense or settlement of the Securities Class
Action. The parties agree that the amount paid and the other terms of the
Settlement were negotiated at arm’s length in good faith by the parties,
including a mediation conducted by a professional mediator, and reflect a
settlement that was reached voluntarily after consultation with experienced
legal counsel.

 

119. This Securities Class Action Settlement Agreement may not be modified or
amended, nor may any of its provisions be waived, except in writing signed by
all signatories hereto or their successors-in-interest.

 



25

 

 

120. This Securities Class Action Settlement Agreement and enforcement of all of
its terms, conditions and obligations are conditioned upon the Final Order
approving Settlement.

 

121. The headings herein are used for the purpose of convenience only and are
not meant to have legal effect.

 

122. The administration and consummation of the Settlement as embodied in this
Securities Class Action Settlement Agreement shall be under the authority of the
Court, and the Court shall retain exclusive jurisdiction for the purpose of
entering orders providing for awards of attorneys’ fees and Litigation Expenses
to Lead Counsel and enforcing the terms of this Securities Class Action
Settlement Agreement.

 

123. The waiver by one party of any breach of this Securities Class Action
Settlement Agreement by any other party shall not be deemed a waiver of any
other prior or subsequent breach of this Securities Class Action Settlement
Agreement.

 

124. This Securities Class Action Settlement Agreement and its exhibits
constitute the entire agreement among the parties hereto concerning the
Settlement of the Securities Class Action, and no representations, warranties or
inducements have been made by any party hereto concerning this Securities Class
Action Settlement Agreement and its exhibits other than those contained and
memorialized in such documents.

 

125. This Securities Class Action Settlement Agreement may be executed in one or
more original and/or faxed counterparts. All executed counterparts and each of
them shall be deemed to be one and the same instrument.

 

126. This Securities Class Action Settlement Agreement shall be binding upon and
inure to the benefit of the successors and assigns of the parties hereto.

 

127. The construction, interpretation, operation, effect and validity of this
Securities Class Action Settlement Agreement, and all documents necessary to
effectuate it, shall be governed by the internal laws of the State of Florida
without regard to conflicts of laws, except to the extent that federal law
requires that federal law govern.

 

128. This Securities Class Action Settlement Agreement shall not be construed
more strictly against one party than another merely by virtue of the fact that
it, or any part of it, may have been prepared by counsel for one of the parties,
it being recognized that it is the result of arm’s length negotiations between
the parties, and all parties have contributed substantially and materially to
the preparation of this Securities Class Action Settlement Agreement.

 



26

 

 

129. Whenever this agreement requires or contemplates that a Settling Party
shall or may give notice to the other, unless otherwise specified, notice shall
be provided by email and next-day (excluding Saturday and Sunday) express
delivery service as follows, and shall be deemed effective upon delivery to the
indicated electronic and physical address, as the case may be, below:

 

If to Plaintiffs:



Laurence M. Rosen



Email: lrosen@rosenlegal.com



Philip Kim



Email: pkim@rosenlegal.com



The Rosen Law Firm



275 Madison Avenue, 34th Floor



New York, NY 10016



 

If to Chanticleer or the Individual Defendants:



Stanley H. Wakshlag (FL Bar No. 266264)



E-mail: swakshlag@knpa.com



Kenny Nachwalter, P.A.



1100 Miami Center



201 South Biscayne Boulevard



Miami, FL 33131-4327

 

27

 

 

If to Creason:



Mark D. Hunter



Email: mdhunter@htwlaw.com



Hunter Taubman Weiss LLP



255 University Drive



Coral Gables, FL 33134

 

130. All counsel and any other persons executing this Securities Class Action
Settlement Agreement and any of the exhibits hereto, or any related Settlement
documents, warrant and represent that they have full authority to do so and that
they have the authority to take appropriate action required or permitted to be
taken pursuant to the Securities Class Action Settlement Agreement to effectuate
its terms.

 

Agreed to as of this 17th day of March, 2014.

 



/s/ Laurence M. Rosen   /s/ Mark D. Hunter

Laurence M. Rosen

Fla. Bar No. 0182877

The Rosen Law Firm Phone: (212) 686-1060

Counsel for Lead Plaintiffs

 

Mark D. Hunter

Fla. Bar No. 0012995

Hunter Taubman Weiss LLP

Tel.: (305) 629-8816

Counsel for Creason & Associates, P.L.L.C.

      /s/ Stanley H. Wakshlag    

Stanley H. Wakshlag

FL Bar No. 266264

Kenny Nachwalter, P.A.

Telephone: (305) 373-1000

Counsel for Chanticleer Holdings, Inc., Michael Pruitt, Eric Lederer, Paul
Moskowitz, Michael Carroll, Keith Johnson

 

and

 

James D. Sallah

Fla. Bar No. 0092584

Sallah & Cox LLC

Tel.: (561) 989-9080

Counsel for Creason & Associates, P.L.L.C.

  



28

